DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application and Claims
Claims 1-16 are under consideration. 
Claim 17 is withdrawn as being to a non-elected invention. 
This Official Action is Final. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra, Plant Based Emulsions, J Food Sci Technol (July 2015) 52(7):3965–3976 (CHANDRA) and TROUNG et al, Stickiness In Foods: A review of Mechanisms and Test Methods, International Journal of Food Properties, 4:1, 1-33 and J Buseman, Soybean Dehulling – How Does It Work, accessed at De-Hulling Soybeans When to Do It & Why You Should Do It (insta-pro.com) ; 9-2012 (BUSEMAN). 
Claim 1 recites a method for producing a food product, comprising: preparing a mixture comprising one or more food ingredients, at least one oil or fat, and water, wherein the mixture has a total fat content of 20 to 75% by mass and a water content of 20 to 80% by mass; pulverizing the food ingredients in the mixture; and obtaining a paste composition comprising the at least one oil or fat, the water, and 15 to 85% by mass of fine particles of the food ingredients, wherein the food ingredients are selected from the group consisting of a seed, grain, a legume, a vegetable and a fruit, 
The food ingredients comprise both an edible part and an inedible part,
The paste composition has a viscosity of 0.1 to 22 cm, as measured by a Bostwick viscometer at a measurement temperature of 20oC for a measuring time of 10 seconds, and 
the fine particles have a maximum particle size of 100 um or more.
when the paste composition is subjected to an ultrasonication treatment at a frequency of 40 kHz and an output of 40 W for 180 seconds, the fine particles after the ultrasonication treatment have a modal diameter of 0.3 to 200 pm, and wherein the paste composition satisfies at least one of the following:
a contact angle on a clean glass surface placed horizontally at a measurement temperature of 20 °C is 40° to 160°;
a sliding angle on a clean glass surface at a measurement temperature of 20 °C is 50° or more; and
an advancing contact angle on a clean glass surface at a measurement temperature of 20 °C and a tilt angle of 45° is 50° or more.
CHANDRA discloses a method for producing a food product, comprising: preparing a mixture comprising one or more food ingredients (i.e., soy), at least one oil or fat (i.e., glycerized oil), and water (i.e., see spraying step) (see pg. 3970 and Fig. 4). CHANDRA teaches a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step).
 
    PNG
    media_image1.png
    688
    434
    media_image1.png
    Greyscale

The mixture has a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step); and obtaining a paste composition comprising the at least one oil or fat, the water, and 15 to 85% by mass of fine particles of the food ingredients.  CHANDRA does not teach the percentage of food ingredient but it would have been obvious to vary the amount of soy based on the desired attributes of the soy butter. However, it has been described that the moisturizing step should be controlled so as to avoid the weakening of the structure of the bean. Such control is assured by adding only enough moisture to remove ‘grassy’ or ‘beany’ flavor constituents, but not so much moisture that the beans are saturated with water Glas (2006) reported that the addition of low calorie sweetener (sucralose) in homemade soy butter increased the force, decreased water activity and the overall quality is comparable with soy butter made with sugar.  Thus, it would have been obvious to vary the amount of a water and amount of food ingredient used so as to optimize the taste of the soybeans (i.e., enough to remove off flavors and not so much water that the structure is weakened). 
The food ingredients is a vegetable and legume – soybean (see Fig, 4). 
 The fine particles have a particle size less than 200 mesh which is 74um (i.e., maximum particle size of 100 um or more.)
The food ingredient is soy which is edible but has inedible hulls (pg. 3970).  It must also be noted that no amounts for edible and inedible amounts are recited. Thus, trace amounts satisfy the claim.  It would have been obvious that some portion of the inedible hull may be removed. 
Additionally, as to the recitation directed to “when the paste composition is subjected to” this is a conditional statement and the recited properties and steps needed to obtain these properties are not actively recited as part of the claim.  Thus, the recitation does not relate to a process step.   
Moreover, it is noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

CHANDRA does not expressly teach using portions of the inedible hulls. 
BUSEMAN teaches that one must consider the cost to benefit ratio if thinking about dehulling.  Fiber may be a dietary requirement, so leaving the hulls in during processing may be the best option.  Depending on the downstream process, typical limitations of hulls may be eliminated by means such as high shear extrusion. 
It would have been obvious to keep a portion of the soy hulls in the composition based on fiber requirements. 
CHANDRA and BUSEMAN are silent as to the viscosity and contact angle.
However, TRUONG teaches that the contact angle in food science relates to the stickiness and thickness of the composition. The contact angle increases with increasing oil viscosity and advancing velocity at low velocities.  Contact angle is the measure of wettability and it can ultimately be linked with the degree of adhesion on a surface. For good adhesion, the contact angle of the fluid and the rigid phase must be zero, or nearly so. The contact angle is, thus, a useful inverse measure of the wettability of a surface, in the sense that smaller contact angles are obtained with highly (or easily) wettable surfaces. Furthermore, lower the contact angles and higher the wettability more force will be required to separate these surfaces. The tilted plane technique of contact angle measurement was adapted to measure the extent of stickiness of the food products such as salad dressing and tomato sauce on various packaging materials (See Section 4.8 of TRUONG).  It would have been obvious to optimize the stickiness and thickness of the paste based on its desired contact angle.
In 2.1, TRUONG teaches variation of viscosity is dependent on temperature and the selecting particular carbohydrates (polymeric, oligomeric, and monomeric) or low-moisture synthetic polymers that control glass transition and melting point temperature. It would have been obvious to optimize the stickiness and thickness of the paste based on its desired viscosity.


Claim 2 recites that the food ingredients are dehydrated. 
Fig. 1 teaches that the soy is heated/dried. 

Claim 3 recites that the food ingredients have a water activity value of 0.95 or less.  
At pg. 3970, it is taught that the water activity for peanut butter is can be 0.18, 0.39, and 0.65 aw.  It would have been obvious to provide the same water activity for other butters, as most foods have a water activity below 0.95 and that will provide sufficient moisture to support the growth of bacteria, yeasts, and mold. 

Claim 5 recites that the pulverization is wet pulverization.
Fig. 1 of CHANDRA shows that the soy is treated with water.  While Figure 4 does show that some of the moisture is volatized, it is noted that the moisture is controlled so that puffing does not occur yet so also to avoid the weakening of the structure of the bean.  Thus, it would have been obvious to one skilled in the art to provide grinding with a sufficient amount of moisture. 

Claim 6 recites that the pulverization is a one-pass treatment.
Fig 1 of CHANDRA shows one step of grinding with no mention of additional passes. It would have been obvious to provide a one pass treatment. 

Claim 7 recites that the paste composition is subjected to the ultrasonication treatment, a specific surface area per unit volume of the fine particles is increased by 1.1 times or more after the ultrasonication treatment, wherein the specific surface area per unit volume after the ultrasonication treatment is 0.082/mL or more.
Claim 8 recites that the paste composition is subjected to the ultrasonication treatment.
Claim 9 recites that the paste composition is subjected to the ultrasonication treatment, the maximum particle size is decreased to 10% to 95% of the maximum particle size before the ultrasonication treatment.
Claim 11 recites that the paste composition is subjected to the ultrasonication treatment, a 50% integrated diameter (median diameter) of the fine particles is 0.3 to 150 um.
As to the recitation “when the paste composition is subjected to”, this is a conditional statement and the recited properties and steps needed to obtain these properties are not actively recited as part of the claim.  Thus, the recitation does not relate to a process step.   Moreover, it is noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claim 10 recites that the particles obtained after the pulverization have a modal diameter of 20 to 400 um.
As to claim 10, the fine particles have a particle size less than 200 mesh which is 74um (i.e., maximum particle size of 100 um or more). 



Claim 13 recites a ratio of the water content to the total fat content is from 1:4 to 4:1.
Fig. 1 of CHANDRA teaches 1 ranges of a total fat content of 5 to 50% water (i.e., reading on 20 to 75% by mass of water) and 35-60% of oil (i.e., overlapping 20 to 80% by mass); pulverizing the food ingredients in the mixture (see Fig. 4 grinding step).  Thus, it would have been obvious to provide a ratio of 1:1 as CHANDRA teaches that the compositions can have overlapping amounts of water and oil. Moreover, it must be noted that the cooling step dries out some water and thus makes it not immediately clear how much water there is in the product. A person having ordinary skill in the art would have found it obvious to have optimized the amount of water, fat, and oil in order to achieve the desired resulting emulsion.



Claims 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRA,  TRUONG and BUSEMAN as applied to claims 1-3, 6-11, 14 above, and further in view of  Patrignani et al., Application of High and Ultra High Pressure Homogenization for Food Safety, frontiers in Microbiology, August, 2016, Vol. 7, article 1132, p. 1-13 (Patrignani). 
Claim 4 recites that the pulverization is performed by a device selected from the group consisting of a medium stirring mill and a high-pressure homogenizer.  
Claim 15 comprises prior to the pulverization, adjusting viscosity of the mixture to 20 Pas or less at 20C.  
Claim 16 recites that the pulverization is performed under a maximum pressure of 200 MPa or less. This is taught at [0009]. 
The references above are silent as to homogenization and the parameters of homogenization. 
Patrignani teaches the use of a high-pressure homogenizer.  In particular, Patrignani teaches that “homogenization” is the ability to produce a homogeneous size distribution of particles suspended in a liquid, by forcing the liquid under the effect of pressure through a specifically designed homogenization valve. Homogenizer able to process fluid matrices at pressure ranging between 20–100 MPa are nowadays employed in the dairy beverage, pharmaceutical, and cosmetic industries mainly to reduce particle size, adjust viscosity and consequently increase stability of emulsions in order to avoid creaming and coalescence phenomena (Figure 1). 
Thus, it would have been obvious to pulverize the product of the references above with a pressure of 20-100MPA, as it is taught that this helps stabilize an emulsion. A person having ordinary skill in the art would have found it obvious to have optimized the viscosity in order to achieve the desired emulsion.

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
 	The request for acknowledgement of foreign priority is acknowledged. A certified copy of the foreign priority document Japanese Patent Application No. 2018-003783 was retrieved from the International Bureau on December 16, 2019. 
	It is also acknowledged that the cited reference “Howe” in the Official Action is more appropriately labeled “Patrignani”
The applicant argues that claim 1 is patentable as the claim recites “the food ingredients comprise both an edible part and an inedible part.” As supported in the specification, it is most preferable to include both an edible and inedible part of the food ingredient because nutrition can be taken up without waste. See para. [0021] of the specification as published.
However, the food ingredient of CHANDRA is soy which is edible but has inedible hulls (pg. 3970).  It must also be noted that no amounts for edible and inedible amounts are recited.  Thus, trace amounts satisfy the claim.  Indeed, there is no criticality shown as to how the addition trace amounts impacts the claimed invention.  In this regard, it would have been obvious to provide a product with both edible and inedible ingredients.  
Additionally, BUSEMAN is now cited to teach that it would be desirable to leave a portion of the hulls with the processed soybeans to increase fiber content.
In addition, the applicant argues that claim 1 is patentable because the claim recites that “wherein the paste composition has a viscosity of 0.1 to 22.0 cm, as measured by a Bostwick viscometer at a measurement temperature of 20 °C for a measuring time of 10 seconds.” The food product having the viscosity in the above range may be thixotropic paste having a certain shape retainability and a texture that readily breaks when a stress is applied. The applicant also argues that the Examiner does not provide a rationale for the motivation to optimize the stickiness and thickness of the paste based on the teachings of Chandra and Truong, or how such optimization would render the claimed contact angle ranges obvious.  It is alleged that Truong generally teaches that a contact angle is the measure of wettability and it can ultimately linked with the degree of adhesion on a surface, and the contact angle of the fluid must be zero, or nearly zero, for good adhesion. See Truong, section 4.8, paragraph 2. Truong also teaches viscosity as one of the factors that affects the stickiness of food. See Truong, Section 2.1. However, Truong does not specifically teach or suggest how the wettability or adhesion may be quantified, or a contact angle range corresponding to specific adhesion or wettability of the fluid. 
While the applicant argues that TRUONG does not teach the same ranges or how to quantify the viscosity and contact angle, applicant’s argument is not that the composition is different but that applicant quantifies the properties of the product in a different manner.  However, TRUONG teaches that the contact angle in food science relates to the stickiness and thickness of the composition. The contact angle increases with increasing oil viscosity and advancing velocity at low velocities.  Contact angle is the measure of wettability and it can ultimately be linked with the degree of adhesion on a surface. For good adhesion, the contact angle of the fluid and the rigid phase must be zero, or nearly so. The contact angle is, thus, a useful inverse measure of the wettability of a surface, in the sense that smaller contact angles are obtained with highly (or easily) wettable surfaces. Furthermore, lower the contact angles and higher the wettability more force will be required to separate these surfaces. The tilted plane technique of contact angle measurement was adapted to measure the extent of stickiness of the food products such as salad dressing and tomato sauce on various packaging materials (See Section 4.8 of TRUONG).  In sections 2.5 and 2.6, it is taught this can be controlled by the ingredients used (i.e., not restricted by any of the claims) and even particle size (i.e., which only evidence particle size is a result effective parameter). Thus, TRUONG teaches the fundamental mechanisms that explain why and how food products become sticky/viscous and methods used to overcome these problems (abstract, Section 4.9). By teaching how to overcome these problems, TRUONG provide an articulated rationale and an explanation as to how one can control viscosity and the contact angle. 

Thus, it would have been obvious to optimize the stickiness and thickness of the paste based on its desired viscosity. In this regard, it would have been obvious to vary the contact angle and viscosity. 
Moreover, is noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
	The applicant also argues that Patrignani teaches the use of a homogenizer and Patrignani does not teach or suggest the viscosity ranges of the liquid that is processed in the homogenizer. It is also argued that the examples of liquid taught by Patrignani, such as water, PBS buffer, juices and milk, are commonly known to be substantially less viscous than butter, such as the plant based butter taught by Chandra. 
However, Patrignani show that one can use a homogenizer and pressure to reduce the particle size of ingredients. Patrignani is not cited to teach the claimed viscosity and contact angle (see Figure 1).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant also argues that Chandra does not teach or suggest the claimed maximum particle size of 100 um or more.
However, CHANDRA teaches that fine particles have a particle size less than 200 mesh which is 74um (i.e., maximum particle size of 100 um or more).  This overlaps the claimed amount. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799